internal_revenue_service number release date index number -------------------------------- ------------------------- ------------------ ---------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-133757-11 date date ty -------- ty -------- legend taxpayer year country a country b dear -------------- --------------------------- ------------------------ ------- ------------ ---------------- this is in response to a letter received in this office on date submitted on your behalf by your authorized representative requesting permission to reelect the provisions of sec_911 of the internal_revenue_code code for year and subsequent tax years the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in year taxpayer lived in country a and worked in both country a and country b during year taxpayer moved to country b country a’s tax_rate is significantly higher than country b’s tax_rate upon the advice of his accountant at the time taxpayer elected to revoke his election under sec_911 to exclude foreign_earned_income and the housing_cost_amount for year due to the higher amount of taxes assessed by country a plr-133757-11 taxpayer represents that he has not taken foreign tax_credits attributable to income excluded under sec_911 and applied them to income earned in year or subsequent taxable years sec_1_911-7 provides that if an individual revoked an election to exclude foreign_earned_income under sec_911 and within five taxable years the individual wishes to reelect the exclusion then the individual may apply for consent to the reelection by requesting a ruling from the associate chief_counsel international in determining whether to consent to a reelection the associate chief_counsel international or_his_delegate may consider any facts and circumstances relevant to the determination relevant facts and circumstances may include a move from one foreign_country to another foreign_country with differing tax_rates accordingly based solely on the information and representations set forth above taxpayer may reelect the sec_911 foreign_earned_income_exclusion for year and subsequent tax years no opinion is expressed as to whether taxpayer satisfied the requirements for the exclusion provided under sec_911 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely jeffery g mitchell branch chief branch international cc
